17-13381-scc         Doc 1073  Filed 12/07/18 Entered 12/07/18 13:06:19                          Main Document
                                             Pg 1 of 3
     PAUL, WEISS, RIFKIND, WHARTON &
     GARRISON LLP
     1285 Avenue of the Americas
     New York, New York 10019
     Tel: 212-373-3000
     Fax: 212-757-3990
     Paul M. Basta
     Lewis R. Clayton
     Jacob A. Adlerstein
     Claudia R. Tobler

 Counsel for the Reorganized Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                           :     Chapter 11
                                                                  :
 CM WIND DOWN TOPCO INC.,                                         :     Case No. 17-13381 (SCC)
                                                                  :
                   Reorganized Debtor.1                           :
                                                                  :
 ----------------------------------------------------------------x
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR THE HEARING ON DECEMBER 12, 2018 at 2:00 p.m.


 Time and Date of Hearing:           December 12, 2018 at 2:00 p.m. (ET)

 Location of Hearing:                United States Bankruptcy Court for the Southern District of New
                                     York, Alexander Hamilton U.S. Custom House, before the
                                     Honorable Judge Shelley C. Chapman, United States Bankruptcy
                                     Judge, Room 623, One Bowling Green, New York, New York
                                     10004.

 Copies of Pleadings:                A copy of each pleading can be viewed on the Court’s website at
                                     www.nysb.uscourts.gov and the website of the Reorganized
                                     Debtor’s notice and claims agent, Epiq Bankruptcy Solutions,
                                     LLC, at http://dm.epiq11.com/cumulus.


 1
       The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
       Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia 30305.
 17-13381-scc     Doc 1073      Filed 12/07/18 Entered 12/07/18 13:06:19               Main Document
                                              Pg 2 of 3


I.   CONTESTED MATTERS:

     1. Motion of the Reorganized Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a
        Complaint in Violation of the Plan Discharge Injunction and (II) Hold Plaintiffs in
        Contempt for Violation of the Plan Discharge Injunction [ECF No. 1030]

        Objection Deadline: November 27, 2018 at 4:00 p.m.

        Reply Deadline: December 4, 2018 at 4:00 p.m.

        Responses Filed: Plaintiffs’ Objections to the Motion of the Reorganized Debtor to (I)
        Enjoin Plaintiffs from Continuing to Prosecute a Complaint in Violation of the Plan
        Discharge Injunction and (II) Hold Plaintiffs in Contempt for Violation of the Plan
        Discharge Injunction [ECF No. 1056]

        Reply Filed: Reorganized Debtor’s Reply to Plaintiffs’ Objection to the Motion of the Reorganized
        Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a Complaint in Violation of the Plan
        Discharge Injunction and (II) Hold Plaintiffs in Contempt for Violation of the Plan Discharge
        Injunction [ECF No. 1067]

        Related Document: Notice of Motion of the Reorganized Debtor to (I) Enjoin Plaintiffs from
        Continuing to Prosecute a Complaint in Violation of the Plan Discharge Injunction and (II)
        Hold Plaintiffs in Contempt for Violation of the Plan Discharge Injunction [ECF No. 1031]

        Notice of Adjournment of Hearing [ECF No. 1058]

        Status: This matter is moving forward on a contested basis.
17-13381-scc   Doc 1073   Filed 12/07/18 Entered 12/07/18 13:06:19   Main Document
                                        Pg 3 of 3

  Dated: December 7, 2018
         New York, New York


                               PAUL, WEISS, RIFKIND, WHARTON
                               & GARRISON LLP


                               /s/ Paul M. Basta
                               Paul M. Basta
                               Lewis R. Clayton
                               Jacob A. Adlerstein
                               Claudia R. Tobler

                               1285 Avenue of the Americas
                               New York, New York 10019
                               Telephone: (212) 373-3000
                               Facsimile: (212) 757-3990
                               pbasta@paulweiss.com
                               lclayton@paulweiss.com
                               jadlerstein@paulweiss.com
                               ctobler@paulweiss.com

                               Counsel for the Reorganized Debtor
